Matter of Carreira (2021 NY Slip Op 04944)





Matter of Carreira


2021 NY Slip Op 04944


Decided on September 2, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:September 2, 2021

PM-110-21
[*1]In the Matter of Randall J. Carreira, an Attorney. (Attorney Registration No. 1932979.)

Calendar Date:August 30, 2021

Before:Egan Jr., J.P., Clark, Aarons, Pritzker and Colangelo, JJ.

Randall J. Carreira, New Preston, Connecticut, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Randall J. Carreira was admitted to practice by this Court in 1984 and lists a business address in New Preston, Connecticut with the Office of Court Administration. Carreira now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Carreira's application.
Upon reading Carreira's affidavit sworn to June 29, 2021 and filed July 2, 2021, and upon reading the August 25, 2021 correspondence in response by the Chief Attorney for AGC, and having determined that Carreira is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Egan Jr., J.P., Clark, Aarons, Pritzker and Colangelo, JJ., concur.
ORDERED that Randall J. Carreira's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Randall J. Carreira's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Randall J. Carreira is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Carreira is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Randall J. Carreira shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.